COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  IVETTE RIOS,                                   §             No. 08-21-00117-CV

                       Appellant,                §                Appeal from the

  v.                                             §              384th District Court

  EL PASO COSMETIC AND PLASTIC                   §           of El Paso County, Texas
  SURGERY CENTER, P.A. AND PAUL
  PHILLIPS M.D.,                                 §             (TC# 2020DCV3443)

                        Appellees.               §

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until December 29, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Alfonso L. Melendez, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before December 29, 2021.

       IT IS SO ORDERED this 29th day of November, 2021.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.